Citation Nr: 9901747	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic 
bronchitis, currently rated 60 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from October 1948 to April 
1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

It appears that during this appeal the veteran has made 
reference to entitlement to service connection for diabetes, 
hypertension, and a psychiatric disorder.  A decision of the 
Board in October 1987 denied service connection for an 
acquired psychiatric disorder.  An October 1989 rating action 
denied service connection for diabetes, although it is not 
clear whether the veteran was formally notified of that 
denial.  A deferred rating action in April 1992 reflects that 
the veteran was to be informed that in order to claim service 
connection for a disability he should submit evidence.  A 
notification letter of April 1992 reflects that he was so 
notified.  However, the veteran has not submitted such 
evidence.  

In a Board decision in March 1997 service connection was 
denied for a left knee disorder; a rating in excess of 20 
percent was denied for traumatic arthritis of the right knee; 
and a compensable rating for bilateral sensorineural hearing 
loss was denied.  The issues of an increased rating for 
bronchitis and entitlement to a total rating were remanded in 
light of a change in the criteria for rating bronchitis which 
occurred during this appeal.  The case has now been returned 
for appellate adjudication.  


FINDINGS OF FACTS

1.  The veteran is service-connected for chronic bronchitis, 
rated 60 percent disabling; traumatic arthritis of the right 
knee, rated 20 percent disabling; and noncompensable ratings 
are assigned for otitis media, bilateral sensorineural 
hearing loss, residuals of a tonsillectomy, and a residual 
appendectomy scar.  There is a combined disability evaluation 
of 70 percent.  

2.  The veterans chronic bronchitis is manifested by an FEV-
1 of greater than 40 percent; an FEV-1/FVC of 100 percent, 
and a DLCO(SB) of 102 percent and pulmonary function tests do 
not demonstrated severe impairment nor is there clinical 
evidence of cyanosis or right-sided heart involvement.  

3.  The veteran has at least the equivalent of a high school 
education and has work experience as a postal clerk, truck 
driver, stock clerk, correctional officer, and as a janitor.  
He last worked in April 1992 when he retired from employment 
with the VA.  

4.  The veterans compensable service-connected bronchitis 
and traumatic arthritis of the right knee, his only disabling 
service-connected disabilities, do not prevent him from 
obtaining and retaining all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 60 percent for chronic 
bronchitis is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7 DC 6600 (1998).  

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  No 
additional evidentiary or procedural development since the 
March 1997 Board remand has been requested and no need for 
such development is apparent to the Board.  It is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Background

Reports of VA examinations in 1958, 1963, 1964, 1967 and VA 
Forms 21-8940 of December 1985, April 1989, and October 1992, 
as well as VA Form 28-1902, VA Counseling Record, of 
September 1992 reflect that the veteran has at least the 
equivalent of a high school education and has work experience 
as a postal clerk, truck driver, stock clerk, correctional 
officer, and as a janitor.  He last worked in April 1992 when 
he retired from employment with the VA.  

The veteran underwent right medial and lateral meniscectomies 
in October 1989.  

On VA examination in March 1993 the veteran used an elastic 
brace on the right knee.  He had a normal gait and was able 
to walk on his heels and on his toes.  He was also able to 
squat and rise.  He had full range of motion in the right 
knee and his knee ligaments were intact. There was some 
tenderness to palpation on the medial meniscus of the knee, 
and an X-ray of the knee revealed mild degenerative arthritic 
changes.  The diagnosis was degenerative joint disease (DJD).  

VA audiometric testing in 1993 revealed that with the use of 
hearing aids the veteran had level I hearing acuity in each 
ear.  

On VA pulmonary examination in March 1998 the veteran 
reported that in the last 10 to 12 years his lung condition 
had deteriorated.  He stated that walking half a clock would 
lead to shortness of breath and possibly some chest pain.  He 
used Albuterol up to 2 times daily and also took 200 mg. of 
Theo-Dur twice daily.  He had not had any recent weight 
change and he denied orthopnea and paroxysmal nocturnal 
dyspnea.  He had a cough, usually in the morning, which was 
productive of tan-colored sputum.  He had a 44 pack-year 
cigarette history.  He used to work as a laborer at a 
Birmingham VA medical center.  He had had a collapsed lung in 
1982 or 1983.  On physical examination he had overall 
decreased breath sounds throughout all lung fields.  There 
was good diaphragmatic excursion.  There was no clubbing, 
cyanosis or edema.  Cardiac examination revealed a regular 
rate and rhythm without significant murmur, rub, or gallop.  
The diagnoses were probable chronic obstructive pulmonary 
disease (COPD) and nicotine abuse.  It was noted that he was 
to have an electrocardiogram (EKG) because shortness of 
breath might be a harbinger of heart disease as opposed to 
significant pulmonary disease.  It was noted that he had a 
history of diabetes which rendered him more susceptible to 
coronary artery disease.  An addendum reflects that an EKG 
yielded findings which might well represent ischemic heart 
disease and there was also present nonspecific ST-T wave 
abnormalities.  A chest X-ray revealed no significant 
abnormality.  He was referred to his primary care physician 
for further work-up of probable coronary artery disease.  It 
was also indicated that no obstructive pulmonary disease was 
discerned on pulmonary function tests, thus effectively 
ruling out COPD.  

VA pulmonary function testing in March 1998 revealed that the 
veteran had an FEV-1 of 68 percent of predicted.  He had an 
FEV-1/FVC of 100 percent of predicted.  He had a DLCO which 
was 102 percent of predicted and a DLCO/VA of 111 percent of 
predicted.  It was commented that there was reduced FVC and 
FEV1 with gas trapping and also reduced airflows consistent 
with small airway disease.  Other findings were 
disproportionately reduced, suggesting poor effort and/or 
neurovascular disease.  

The is no clinical evidence of active otitis media for many 
years nor is there any clinical evidence of disabling 
residual effects from the veterans tonsillectomy or 
appendectomy.  

Bronchitis

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3, 4.7 (1998).  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (1998).  Where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although 38 C.F.R. § 4.2 (1998) requires that the 
whole recorded history be reviewed to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable version will apply unless law or regulations 
provide otherwise.  This means that, unless it has 
retroactive effect, a new law or VA regulation is not 
applicable to a claimant where it is less favorable than the 
earlier version and this requires that VA adjudicate a claim 
under both the new and old versions to determine the extent 
to which each may be more favorable.  This implicitly 
mandates that a new law or VA regulation is not applicable 
when it is less favorable and it does not have a retroactive 
effect and VA must fully adjudicate a claim under both old 
and new law or regulations to determine the extent to which 
each may be favorable to the claimant.  DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997) (citing Lasovick v. Brown, 6 Vet. 
App. 141, 151 (1994)).  

Here, the regulatory criteria for the evaluation of chronic 
bronchitis were changed effective October 7, 1996.  

Prior to October 7, 1996 the rating criteria under 38 C.F.R. 
§ 4.97, DC 6600 for chronic bronchitis provided for a 60 
percent rating when the impairment was severe with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent rating was warranted for pronounced impairment 
with copious productive cough and dyspnea at rest; pulmonary 
function testing showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement.  

The rating criteria in effect since October 7, 1996 for 
chronic bronchitis, under 38 C.F.R. § 4.97, DC 6600 provide 
for a 60 percent rating is warranted for a Forced Expiratory 
Volume in one second (FEV1) of 40 to 55 percent of predicted, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity) FEV1/FVC of 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40 to 55 percent of 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted when the FEV1 is less than 40 percent of 
predicted value, or; the FEV-1/FVC is less than 40 percent, 
or; the DLCO (SB) is less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

Here, the veteran testified in 1992 that he has not been 
informed by physicians that he has any right sided heart 
involvement or cor pulmonale which would warrant a 100 
percent rating under the rating criteria in effect prior to 
October 7, 1996.  While the recent VA examination in 1998 
noted that the was EKG evidence of possible ischemic heart 
disease, there is no clinical evidence on file linking such 
ischemic heart disease to his service-connected bronchitis.  
Indeed, the VA examination in 1998 noted that a chest X-ray 
revealed no significant abnormality and, likewise, the 
examination found that there was no obstructive pulmonary 
disease, effectively ruling out COPD.  The actual physical 
examination found no edema or cyanosis, although there were 
overall decreased breath sounds, and there was no dyspnea at 
rest.  

VA pulmonary function testing in 1998 found an FEV1 of 68 
percent of predicted and FEV1/FVC which was 100 percent of 
predicted and his DLCO was 102 percent of predicted while the 
DLCO/VA was 111 percent of predicted.  Other findings 
suggested a poor effort and/or neurovascular disease.  
However, here there is no clinical evidence of neurovascular 
disease nor of right-side heart involvement, pulmonary 
hypertension, acute respiratory failure or need for 
outpatient oxygen therapy.  

Accordingly, a schedular evaluation in excess of 60 percent 
for chronic bronchitis is not warranted under the criteria in 
effect both before and after October 7, 1996.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual for an extraschedular evaluation because there has 
been no showing of marked interference with employment or 
that frequent periods of hospitalization have been 
necessitated, or which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  



Total Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  The existence or degree of 
nonservice-connected disability or disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and it is 
determined that the service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered to be substantially gainful employment, and may be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  

In this case, the veteran's service-connected bronchitis is 
rated 60 percent disabling.  This disability rating meets the 
schedular requirements for the assignment of a total service-
connected disability rating based upon individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  However, a total service-connected 
disability rating based on individual unemployability may be 
granted even though the disability rating does not meet the 
schedular criteria if the veteran's disabilities, in light of 
his education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16(b).  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Veterans Appeals (Court) held that the 
central inquiry in determining whether a veteran is entitled 
to a total rating based on individual unemployability is 
whether the veterans service-connected disabilities alone 
are of sufficient severity to produce unemployability.  

Further, in a pertinent precedent decision, the VA Office of 
General Counsel concluded that the term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 
Fed.Reg. 2317 (1992).  

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
stated the following concerning the issue on appeal:

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case 
outside the norm of such veteran [] The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether 
the veteran is capable of performing the physical and 
mental acts required by employment, not whether the 
veteran can find employment.  

The veterans service-connected otitis media, appendectomy 
scar, and residuals of tonsillectomy are not shown to be 
other than asymptomatic.  Also, his bilateral hearing loss is 
noncompensably disabling even though he uses, as noted in the 
1997 Board decision, hearing aids.  

The veteran has had a partial meniscectomy of the right knee 
and uses a knee brace but has intact ligaments and full range 
of motion, despite pain from mild arthritic changes.  
Moreover, his service-connected bronchitis is not shown to 
now be productive of severe respiratory impairment, even 
though such a level of disability was encompassed under the 
rating criteria in effect prior to October 7, 1996.  

While the veteran also has nonservice-connected diabetes, 
hypertension, and psychiatric disability, only service-
connected disabilities may be considered in determining 
entitlement to a total disability rating.  

While the Board does not wish to minimize the nature and 
extent of the veterans overall disability picture, it is 
manifest that the evidence of record does not establish that 
the veterans service-connected chronic bronchitis and 
arthritis of the right knee, his only disabling service-
connected disabilities, cause him to be unemployable.  
Indeed, there has been no great change in the severity of the 
pulmonary and right knee conditions since shortly before and 
after his retirement in 1992, after many, many years of 
steady and gainful employment.  Moreover, while occupations 
requiring extensive physical effort might not be possible, 
the veteran does have work experience in less strenuous 
occupations.  

Under these circumstances, it is found that the veterans 
claim for total rating based on individual unemployability 
due to service-connected disabilities is not supported by the 
evidence and that as to this matter the preponderance of the 
evidence is against the claim.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

An increased rating for chronic bronchitis is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
